Title: From George Washington to George William Fairfax, 20 July 1763
From: Washington, George
To: Fairfax, George William



Dear Sir,
Mount Vernon 20th July 1763

I have not a Lath in the World of any kind, seasoned or unseasoned, or you shoud be heartily welcome to them—I never knew before that it was in any wise necessary that they shoud be Seasoned; for I usually got and put them up as they were wanted—Smart bring’s the Bucket &ca; he has been detained longer than ordinary by a mistake of Peters (or mine) who I told to make staples & hasps proper for your Locks (not considering I must confess, that there were Chamber Locks among them) and he went and prepared a kickshaw in imitation of the brass receptacle for the Bolt and has been obliged to make new ones—We beg you will accept of our Compliments yourself, &

render them agreable to Mr Mrs & Miss Fairfax. I am Dr Sir Yr Most Obedt Hble Servt

Go: Washington

